DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 06/29/2022 is acknowledged.  The traversal is on the ground(s) that “the searches required for each group and species would necessarily overlap one another”.  This is not found persuasive because Group I requires a first search strategy for a camera assembly arranged within the wash cabinet with a view of the door and front opening to the tub, while Group II requires a different search strategy for a camera in any arrangement, i.e., the camera may be mounted anywhere so long as the camera is capable of “obtaining an image of the door and tub”. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
In claim 2, “the determining further comprising uploading data” (as a function of the claimed controller in claim 1, “a controller…the controller configured for… determining the position of the door relative to the tub”); 
In claim 3, “the determining further comprises receiving data (as a further function of the claimed controller in claim 1);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (DE 102020112027 A1, Machine Translation generated 09/22/2022 by Espacenet.com) in view of Park et al. (US 9860491 B2). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed the cited reference. 
1. Lind discloses a dishwasher appliance [para. 0013, “a dishwasher”; Fig. 1, para. 0020], comprising:
a tub 117 defining a wash chamber for receipt of articles for washing, the tub having a front opening [Fig. 1, para. 0020];
a door 115 positioned adjacent to the tub at the front opening and configured for selectively pivoting between closed and open positions [Fig. 1, para. 0020];
one or more rack assemblies positioned within the wash chamber [Fig. 2];
a camera assembly mounted within the wash chamber with a view of the door and the front opening to the tub; and
a controller 105 operably coupled with the camera assembly [para. 0032], the controller configured for:
obtaining an image of the door and tub; 
determining the position of the door relative to the tub [para. 0030, “the detection device 125 is designed to automatically carry out image processing algorithms during a movement of the door 115 or to run them in a control part of the cleaning device 100 and to convert them to an angle via a suitable calculation, separation and/or extraction”; para. 0032]; and 
using the position of the door in one or more dishwashing operations [para. 0030; para. 0032].
	Lind discloses the camera is mounted on the door of the dishwasher [para. 0039] and therefore fails to explicitly disclose:
a camera assembly mounted within the wash chamber with a view of the door and the front opening to the tub;
a controller operably coupled with the camera assembly, the controller configured for:
obtaining an image of the door and tub.
However, Park et al. (US 9860491 B2) discloses a refrigerator having a camera and method of operating the same based on position of a door [Abstract; col. 4, lines 1-21 and lines 33-43], comprising:
The detection unit 210 may include an optical sensor, a mechanism or mechanical sensor, a magnetic field sensor, a camera, or the like, but the present disclosure is not limited thereto. The detection unit 210 may detect an opening/closing operation or opened angle of the door 20 by using signals acquired through various sensors and images photographed through the camera according to the control of the control unit 260. 
Here, the various sensors may be disposed on a wall of the cabinet 10, a wall of the door 20, in the hinges of the door 20, or the like, but the present disclosure is not limited thereto. Also, the various sensors may be provided in plurality. 
The optical sensor may be a sensor for detecting presence of light as well as an intensity of the detected light. The optical sensor may be a proximity sensor for detecting whether an object to be detected approaches thereto. Thus, the optical sensor may detect an opened or closed state of the door 20 or an opened angle of the door 20 by using the existence/non-existence and intensity of the detected light. [col. 4, lines 1-21].
The camera may be disposed at a position at which an internal image of the refrigerator 1 may be photographed and may be provided in plurality. For example, the camera may capture a prescribed pattern of the door 20 to determine the opened or closed state of the door 20 in order to determine whether to capture the image of the internal compartments. That is, the detection unit 210 may process the internal image of the refrigerator 1 photographed by the camera to detect an opened or closed state of the door 20 or an opened angle of the door 20 according to an output value of the pattern. [col. 4, lines 33-43]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera positioned on the door for determining an opening angle of the door, of the dishwasher of Lind, to include the camera positioned within the housing for determining an opening angle of the door, of the refrigerator of Park, because it is an alternate arrangement for a camera-based system for determining an opening angle of a door in a household appliance, as taught by Park [col. 4, lines 1-21].
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, the prior art to Lind differs from the claimed device by the substitution of an internally mounted camera for the door mounted camera of Lind. However, the prior art to Park teaches that an internal camera is a suitable substitute for a door mounted camera for determining the opening angle of a door of a household appliance (a refrigerator) [col. 4, lines 1-21]. Park likewise discloses that both configurations have the predictable result of determining the opening angle of a door of a household appliance.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera positioned on the door for determining an opening angle of the door, of the dishwasher of Lind, to include the camera positioned within the housing for determining an opening angle of the door, of the refrigerator of Park, because it is an alternate arrangement for a camera-based system for determining an opening angle of a door in a household appliance, as taught by Park [col. 4, lines 1-21], with the predictable result that the internally mounted camera would suitably determine the opening angle of appliance door. 
2. Modified Lind discloses the dishwasher appliance of claim 1, wherein the determining further comprises uploading data regarding the image to a cloud-based server [para. 0012, “the device can have a provision device which is designed to provide the camera image and additionally or alternatively an image dependent on the camera image to a mobile device if a predetermined opening angle of the door has been detected by the detection device for the camera image”; para. 0027, 0051].
8. Modified Lind discloses the dishwasher appliance of claim 1, wherein the determining further comprises determining an angle between the door and the wash chamber [Lind, para. 0030, 0032; Park, col. 4, lines 33-43, “an opened angle”]. 
9. Modified Lind discloses the dishwasher appliance of claim 1, wherein the using comprises providing a notification to a user of the dishwasher appliance if the position of the door is not in a closed position [para. 0012, “the device can have a provision device which is designed to provide the camera image and additionally or alternatively an image dependent on the camera image to a mobile device if a predetermined opening angle of the door has been detected by the detection device for the camera image”; para. 0027, 0051].

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (DE 102020112027 A1, Machine Translation generated 09/22/2022 by Espacenet.com) in view of Park et al. (US 9860491 B2), as applied to claims 1-2 and 8-9 above, and further in view of Laput et al. (US 20180107879 A1),
3. Modified Lind discloses the dishwasher appliance of claim 2, but fails to explicitly disclose:
wherein the determining further comprises receiving data from the cloud-based server that indicates the position of the door relative to the tub.
Lind discloses “the device can have a provision device which is designed to provide the camera image…to a mobile device if a predetermined opening angle of the door has been detected by the detection device for the camera image”, but fails to teach any information sent from a cloud-based server to the device indicating the position of the door relative to the tub.
However, Laput discloses a system for adaptive, rapidly deployable, human-intelligent sensor feed [Abstract], comprising:
The disclosure describes a sensor system that provides end users with intelligent sensing capabilities, and embodies both crowd sourcing and machine learning together. Further, a sporadic crowd assessment is used to ensure continued sensor accuracy when the system is relying on machine learning analysis. This sensor approach requires minimal and non-permanent sensor installation by utilizing any device with a camera as a sensor host, and provides human-centered and actionable sensor output. [Abstract]. 
[0024] After several initial data sets are analyzed by the crowd module 120, subsequent data sets can be sent to the machine learning module 130 by the dispatcher 110. The machine learning module comprises a trainer 131 and a predictor 132. The trainer utilizes the images labeled by the crowd module 120 to develop a machine learning classifier, which is used by the predictor 132 to label images captured by the sensor 101. [para. 0024].
Another approach is for the crowd labeling interface to provide exemplar images, one for each possible answer (e.g., show examples of both dishwasher door states). In this approach, the user could take images of the door in both the open and closed states to provide the example images. [para. 0064]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying the opening angle of the household appliance door by processing images within the household appliance processor, of modified Lind, to include the system for processing an image of the household appliance door using machine learning on a remote processing device, of Laput, in order to improve the accuracy of identifying the open state of the household appliance via image processing, as taught by Laput [para. 0024]. 
4. Modified Lind discloses the dishwasher appliance of claim 3, wherein the determining further comprises using a machine learning image recognition process for analyzing the image [Laput, para. 0024]. 
5. Modified Lind discloses the dishwasher appliance of claim 4, wherein the determining further comprises determining an angle between the door and the tub [Lind, para. 0030, 0032; Park, col. 4, lines 33-43, “an opened angle”].
6. Modified Lind discloses the dishwasher appliance of claim 4, wherein the using comprises providing a notification to a user of the dishwasher appliance if the position of the door is not in a closed position [Lind, para. 0012, “the device can have a provision device which is designed to provide the camera image and additionally or alternatively an image dependent on the camera image to a mobile device if a predetermined opening angle of the door has been detected by the detection device for the camera image”; para. 0027, 0051].
7. Modified Lind discloses the dishwasher appliance of claim 1, wherein the determining further comprises using a machine learning image recognition process for analyzing the image [Laput, para. 0024].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show dishwashing devices that include a camera mounted within the wash chamber and/or sensors to detect the opening angle of a dishwasher door [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713